DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s reply dated 07 July 2022 to the previous Office action dated 14 April 2022 is acknowledged. Pursuant to amendments therein, claims 1, 3-11, 13, and 15-16 are pending in the application.
The objections to the drawings are withdrawn in view of applicant’s submission of acceptable replacement sheets.
A new rejection under 35 U.S.C. 112 is made herein in view of applicant’s claim amendments.
The rejections under 35 U.S.C. 102 made in the previous Office action are withdrawn in view of applicant’s claim amendments.
The rejections under 35 U.S.C. 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new rejections under 35 U.S.C. 103 are made herein in view of applicant’s claim amendments.

Election/Restrictions
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 March 2022.
	Claims 1, 3-11, 13, and 15 are under current examination.

Drawings
The drawings were received on 07 July 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 refers to claim 2, which has been canceled, and thus claim 6 is incomplete and indefinite per MPEP 608.01(n)(V).  For purposes of compact prosecution claim 6 is interpreted herein as referring to claim 1.

Response to Arguments
Applicant’s arguments, see remarks pages 5-7, filed 07 July 2022, with respect to the rejections under 35 U.S.C. 102 and 103 made in the previous Office action have been fully considered and are persuasive, in that the cited references do not disclose calcium sulfate as claimed.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teachings of the prior art discussed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-4, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandell et al. (WO 2011/098438 A1; published 18 August 2011) in view of Chen et al. (RSC Advances, 2015, vol. 5, pages 37314-37322; of record).
Sandell et al. discloses bone cement compositions comprising particulate calcium sulfate (i.e., powder phase) and an aqueous liquid (i.e., liquid carrier) (abstract) wherein preferably 99% of the particles have a particle size less than 80 µm (page 16 lines 5-10) wherein advantageously an additive that stimulates bone formation is added thereto (page 18 lines 5-15).
Sandell et al. does not disclose sorosilicate as claimed.
Chen et al. discloses bone cement paste comprising 10-30 wt% akermanite powder (i.e., a multiparticulate crystalline multimetallic silicate, a sorosilicate) wherein akermanite is included therein as a silicate-based bioceramic possessing excellent osteostimulation ability (abstract; page 37315 Section 2.1; Table 1) wherein the akermanite powder has particle sizes of 5-40 µm (page 37316 Section 3.1).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sandell et al. and Chen et al. by using the 10-30 wt% akermanite powder of particle size 5-40 µm of Chen et al. as an additive in the bone cement composition of Sandell et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to include therein an additive known for use in bone cements that possesses excellent osteostimulation ability as suggested by Chen et al., given that Sandell et al. suggests including an additive that stimulates bone formation.
Regarding claim 8, Sandell et al. discloses that 99% of the particles have a particle size less than 80 µm, which overlaps the claimed range of d50 less than 5 microns, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).

Claims 1, 4-8, 10-11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilch et al. (US 2012/0027696 A1; published 02 February 2012; of record) in view of Vemishetti et al. (US 2017/0128329 A1; published 11 May 2017).
	Pilch et al. discloses dentrifice compositions (i.e., a composition for dental use) (title) comprising silicates (abstract) wherein the silicates may comprise sorosilicates (paragraphs [0039], [0072]; claim 17) wherein silicates are powders (paragraph [0148]) wherein the composition includes an orally acceptable carrier (paragraph [0089]) wherein the orally acceptable carrier may be liquid (paragraph [0090]) wherein the composition may comprise 30 wt% silicates (paragraph [0082]) wherein the composition may be aqueous or non-aqueous (paragraph [0093]) wherein the carrier may be water in a concentration of 20-50 wt% (paragraph [0100]) wherein the composition may be a paste (paragraphs [0013]-[0014]) wherein the composition may contain abrasives such as calcium carbonate (paragraph [0106]) in a concentration of 6-70 wt% (paragraph [0109]) wherein the composition may contain 0.25-5 wt% titanium dioxide to add opacity to the composition (paragraph [0103]) wherein the composition may include 0-70 wt% polyethylene glycol (paragraph [0131]) wherein the composition may include 6-70 wt% abrasives (paragraph [0109]) of average particle size 0.1-30 microns (paragraph [0108]) such as silicas (paragraph [0106]) wherein the pH of the composition is adjusted to a range of 4-10 (paragraph [0104]).
	Pilch et al. does not disclose calcium sulfate as claimed.
	Vemishetti et al. discloses an oral care composition (abstract) or dentrifice composition (paragraph [0029]) wherein abrasive material in such compositions may be calcium sulfate or calcium carbonate (paragraph [0048]).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pilch et al. and Vemishetti et al. by following the suggestions of Pilch et al. as discussed above and to make a dentrifice composition (i.e., a composition for dental use) comprising powder sorosilicates (i.e., a bioceramic composition, a multiparticulate crystalline multimetallic silicate) wherein the composition includes an orally acceptable liquid carrier, and to include therein an abrasive such as calcium sulfate as suggested by Vemishetti et al., with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because Pilch et al. suggests including therein an abrasive material such as calcium carbonate, and Vemishetti et al. teaches that abrasives such as calcium carbonate and calcium sulfate are known for use in dentrifice compositions, and such substitution of equivalents known for the same purpose is prima facie obvious.  See MPEP 2144.06(II).
	Regarding claim 4, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Pilch et al. as discussed above and to make a dentrifice composition of Pilch et al. in view of Vemishetti et al. as discussed above wherein the liquid carrier is aqueous, with a reasonable expectation of success.
Regarding claim 5, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Pilch et al. as discussed above and to make a dentrifice composition of Pilch et al. in view of Vemishetti et al. as discussed above in the form of a non-aqueous paste, with a reasonable expectation of success.
Regarding claim 6, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Pilch et al. as discussed above and to make a dentrifice composition of Pilch et al. in view of Vemishetti et al. as discussed above containing 30 wt% sorosilicate, with a reasonable expectation of success.
Regarding claims 7-8, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Pilch et al. as discussed above and to make a dentrifice composition of Pilch et al. in view of Vemishetti et al. as discussed above wherein an average particle size (i.e., a d50 particle size distribution) therein is 0.1-30 microns, with a reasonable expectation of success.  Such range of 0.1-30 overlaps the range of less than 5 in claim 8, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding claims 10-11, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Pilch et al. as discussed above and to make a non-aqueous paste dentrifice composition of Pilch et al. in view of Vemishetti et al. as discussed above containing polyethylene glycol, titanium dioxide (i.e., a titanium oxide), calcium carbonate, and silica (i.e., silicon oxide) with average particle size 0.1-30 microns (i.e., micro inorganic particles), with a reasonable expectation of success.
Regarding claim 15, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Pilch et al. as discussed above and to make a non-aqueous paste dentrifice composition of Pilch et al. in view of Vemishetti et al. as discussed above containing 30 wt% sorosilicate (i.e., a multiparticulate crystalline multimetallic silicate), 0-70 wt% polyethylene glycol, 0.25-5 wt% titanium dioxide (i.e., a titanium oxide), 6-70 wt% calcium carbonate, and silica (i.e., silicon oxide) with average particle size 0.1-30 microns (i.e., micro inorganic particles), with a reasonable expectation of success.  Such concentrations of 0-70 wt% polyethylene glycol (i.e., a non-aqueous liquid carrier) and 6-70 wt% calcium carbonate (i.e., a setting agent), overlap the claimed ranges of about 20-60 or about 20-40 wt% non-aqueous liquid carrier and about 1-20 or about 2-10 wt% setting agent, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).  
Further regarding claim 15, although Pilch et al. does not disclose the claimed concentration ranges of radiopacifying agent of about 30-70 or about 20-40 wt%, Pilch et al. does suggest including 0.25-5 wt% titanium dioxide (i.e., a titanium oxide, a radiopacifying agent) to add opacity to the composition, and thus it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the opacity of the composition of Pilch et al. in view of Vemishetti et al. as discussed above by varying the concentration of titanium dioxide therein through routine experimentation per MPEP 2144.05(II), with a reasonable expectation of success, given that titanium dioxide was a known result-effective variable for opacity.
Further regarding claim 15, although Pilch et al. does not disclose the claimed concentration ranges of rheology control agent of about 0.5-10 or about 1-5 wt%, Pilch et al. does suggest including 6-70 wt% silica as an abrasive, and thus it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the abrasiveness of the composition of Pilch et al. in view of Vemishetti et al. as discussed above by varying the concentration of silica therein through routine experimentation per MPEP 2144.05(II), with a reasonable expectation of success, given that silica was a known result-effective variable for abrasiveness.

Claims 1, 3-8, 10-11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilch et al. in view of Vemishetti et al. as applied to claims 1, 4-8, 10-11, and 15 above, and further in view of Zreiqat et al. (US 2010/0324677 A1; published 23 December 2010; of record).
Pilch et al. and Vemishetti et al. are relied upon as discussed above.
Pilch et al. and Vemishetti et al. do not disclose a specific sorosilicate as in claim 3.
Zreiqat et al. discloses a biocompatible material comprising baghdadite (abstract) which is a silicate used for medical/pharmaceutical/dental purposes (paragraph [0001]; claim 18).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pilch et al., Vemishetti et al., and Zreiqat et al. by making the composition of Pilch et al. in view of Vemishetti et al. as discussed above wherein the sorosilicate therein is baghdadite (i.e., a multiparticulate crystalline multimetallic silicate) as in Zreiqat et al., with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to use a biocompatible silicate known for medical/pharmaceutical/dental use given that Pilch et al. suggests use of a silicate such as a sorosilicate, and given that it is prima facie obvious to select a known material based on its suitability for its intended use per MPEP 2144.07.

Claims 1, 4-11, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilch et al. in view of Vemishetti et al. as applied to claims 1, 4-8, 10-11, and 15 above, and further in view of Glace et al. (U.S. Patent No. 4,986,981; issued 22 January 1991).
Pilch et al. and Vemishetti et al. are relied upon as discussed above.
Pilch et al. and Vemishetti et al. do not disclose an accelerator agent such as citric acid as in claim 9.
Glace et al. discloses toothpaste that contains citric acid to effectively clean away plaque, mucin, and tartar (abstract) wherein citric acid is a very useful agent in adjusting pH (column 3 lines 3-5) wherein citric acid is used in amounts up to about 3 wt% (claim 1).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pilch et al., Vemishetti et al., and Glace et al. by making the composition of Pilch et al. in view of Vemishetti et al. as discussed above wherein up to about 3 wt% citric acid is used therein as in Glace et al., and wherein the composition of Pilch et al. in view of Vemishetti et al. as discussed above includes 30 wt% sorosilicate (i.e., a multiparticulate crystalline multimetallic silicate), 6-70 wt% calcium carbonate and calcium sulfate, 0.25-5 wt% titanium dioxide (i.e., a titanium oxide), 20-50 wt% water, and 0-70 wt% polyethylene glycol, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to adjust the pH of the composition as suggested by Glace et al. to a pH of 4-10 as suggested by Pilch et al., and regarding the calcium carbonate and calcium sulfate, since both are known in the art per Vemishetti et al. as abrasives known for use in dentrifice compositions, such combination of equivalents known for the same purpose is prima facie obvious.  See MPEP 2144.06(II).
Such concentrations of 6-70 wt% calcium carbonate and calcium sulfate (i.e., a setting agents), 0-70 wt% polyethylene glycol (i.e., a plasticizer), 20-50 wt% water, and up to about 3 wt% citric acid (i.e., accelerator agent), overlap the claimed ranges of about 2-10 wt% setting agent and about 1-5 wt% plasticizer, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Although Pilch et al. does not disclose the claimed concentration ranges of radiopacifying agent of about 20-40 wt%, Pilch et al. does suggest including 0.25-5 wt% titanium dioxide (i.e., a titanium oxide, a radiopacifying agent) to add opacity to the composition, and thus it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the opacity of the composition of Pilch et al. in view of Vemishetti et al. and Glace et al. as discussed above by varying the concentration of titanium dioxide therein through routine experimentation per MPEP 2144.05(II), with a reasonable expectation of success, given that titanium dioxide was a known result-effective variable for opacity.
Further regarding claim 13, although Pilch et al. does not disclose the claimed amount of about 70-85 wt% water, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the carrying efficiency of the composition of Pilch et al. in view of Vemishetti et al. and Glace et al. as discussed above by varying the concentration of water therein through routine experimentation per MPEP 2144.05(II), with a reasonable expectation of success, given that water was a known result-effective variable for acting as a carrier.
Further regarding claim 13, although Glace et al. does not disclose the claimed amount of about 5-20 wt% accelerator agent, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the pH of the composition of Pilch et al. in view of Vemishetti et al. and Glace et al. as discussed above by varying the concentration of citric acid therein through routine experimentation per MPEP 2144.05(II), with a reasonable expectation of success, given that water was a known result-effective variable for adjusting pH.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617